Citation Nr: 0002777	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-38 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for 
glomerulosclerosis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1979 to December 
1982 and from May 1983 to June 1993.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri. 

In March 1997, the Board remanded this case for further 
development.  This case is now once again before the Board.    


REMAND

In its March 1997 remand, the Board indicated that it 
intended to evaluate the veteran's kidney impairment under 
diagnostic code 7502.  The Board also indicated that a 
current compensation examination for that purpose was needed.  
Pursuant to 38 C.F.R. § 4.115, renal dysfunction is evaluated 
as 30 percent disabling, if characterized by constant or 
recurring albumin with hyalin and granular casts or red blood 
cells, or if characterized by transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.  

Although the veteran underwent a VA examination in September 
1998, that apparently included laboratory analysis in October 
1998, a January 1999 report of that examination does not 
include a separate report of the laboratory results.  In 
addition, although the examination report references a 
history of 1+ protein, it does not contain findings 
concerning albumin present at the time of examination.  It is 
not clear that microscopic examination was performed, and the 
examination report does not reflect findings concerning the 
presence of hyalin or granular casts.  The examination, 
therefore, is inadequate for rating purposes.  


Therefore, this case is REMANDED for the following 
development:

1.  The veteran should be afforded an 
examination to ascertain the severity of 
his glomerulosclerosis.  The examiner's 
report must contain findings sufficient 
to rate the veteran's disability under 
both diagnosis codes 7502 and 7509.  
After reviewing the claims file, the 
examiner's report must indicate whether 
the veteran's disability results in 
constant or recurring albumin, whether 
hyalin is present, and whether granular 
casts are present.  In addition, the 
examiner must indicate whether transient 
or slight edema is present and whether 
the veteran's disability results in a 
definite decrease in kidney function.  
The examiner should also should provide 
blood pressure findings sufficient to 
rate any hypertension under diagnostic 
code 7101 and should indicate whether the 
veteran's disability has required 
catheter drainage.  The examiner must be 
provided with a copy of the claims file 
for review, and the examiner's report 
must reflect that the claims file was 
reviewed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  In accordance with the 
holdings Karnas v. Derwinski, 1 Vet. App. 
308 (1991), the veteran's disability 
should be evaluated under the current 
criteria and those in effect immediately 
prior to regulatory changes, made 
effective, October 8, 1994.  If the 
benefit sought is not granted, the 
appellant should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate time period 
to respond before the record is returned 
to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



